Conrad, J.,
charged the jury in part:
In this case, Elkton Adams and Carmine Belascio, are charged with an offense commonly called extortion.
[1] The word “extort” means to take from unlawfully— to exact something wrongfully from a party by threats, or putting in fear.
The statute covering this offense reads:
“Whoever, with intent thereby to extort or wrongfully gain any money or other property, shall make or cause to be made to any other person any oral statement or communication, threatening” to accuse any person of a crime “shall be deemed guilty of a misdemeanor.” Rev. Code 1915, § 4804.
One definition of extortion is:
“The obtaining of property from another with his consent, induced by a wrongful use of force, or fear, or under color of official right.”
Another definition is:
“The taking or obtaining of anything from another by means of illegal compulsion or oppressive exaction.”
[2] It is no defense to an accusation of extortion that the charges threatened by the defendant, and by which he obtained mone3r or other valuable property, were true. Whether the prosecuting witness was or was not guilty of forgery is not for you to determine. The question here is whether either or both of these defendants wrongfully extorted or exacted from the prosecuting witness an3' mone3'- b3^ threatening him with prosecution for a crime.
*338I am asked to charge that forgery is a felony, which is true. The distinction between felonies and misdemeanors is regulated by statute, but this fact is unimportant in this case.
[3] In all criminal cases, it is the duty of the state to prove the ingredients of the crime charged. The duty is upon the state in this case to prove to your satisfaction, beyond a reasonable doubt, the guilt of these two men.
Verdict guilty.
In imposing sentence upon Belascio, his license as a private detective was revoked by the court.